DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 07/23/21, for application number 16/374,919 has been received and entered into record.  Claims 1, 4, 6, 7, 9, 12, 14, 15, and 17 have been amended, and Claims 5 and 13 have been cancelled.  Therefore, Claims 1-4, 6-12, and 14-17 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard B. Taylor (Reg. 50,376) on 07/28/21.
The application has been amended as follows: 
Listing of Claims

1. (Previously Presented) A data processing system comprising:
a host; and
a memory system comprising a nonvolatile memory device and a controller suitable for 
wherein the controller comprises:
a first reset circuitry suitable for loading firmware from the nonvolatile memory device to a volatile memory, and setting a reset parameter to a default value;
a second reset circuitry suitable for, when a reset request is received from the host, determining a reason for the reset request, updating the reset parameter based on the reason for the reset request, and resetting the memory system; and
a firmware load determination circuitry suitable for, when a power is applied to the memory system after the memory system is reset, determining whether to reload the firmware by checking whether the reset parameter has a bit-flip-error value which indicates that the reason for the reset request is a bit flip error of the volatile memory,
wherein the second reset circuitry determines whether the reason for the reset request is a bit flip error, maintains the reset parameter as the bit flip error value when the reason for the reset request is the bit flip error, and resets the memory system.

2. (Original) The data processing system of claim 1, wherein the second reset circuitry comprises a timer suitable for setting a reset time of the memory system, and determines whether the resetting of the memory system failed, using the timer.

3. (Previously Presented) The data processing system of claim 1, wherein the first reset circuitry sets the default value to the bit-flip-error value.



5. (Canceled) 

6. (Previously Presented) The data processing system of claim 4, wherein the firmware load determination circuitry checks the reset parameter determined through the second reset circuitry, and does not load the firmware from the nonvolatile memory device when the reset parameter does not have the bit-flip-error value.

7. (Previously Presented) The data processing system of claim [[5]]1, wherein the firmware load determination circuitry checks the reset parameter determined through the second reset circuitry, and reloads the firmware from the nonvolatile memory device when the reset parameter has the bit-flip-error value.

8. (Previously Presented) The data processing system of claim 1, wherein the reset request comprises any one of a hardware reset through which the host directly resets both the controller and the nonvolatile memory device and an end point reset through which the host resets only the nonvolatile memory device through the controller.


loading firmware from the nonvolatile memory device to a volatile memory, and setting a reset parameter to a default value;
determining, when a reset request is received from the host, a reason for the reset request, updating the reset parameter based on the reason for the reset request, and resetting the memory system; and
determining, when a power is applied to the memory system after the memory system is reset, whether to reload the firmware by checking whether the reset parameter has a bit-flip-error value which indicates that the reason for the read request is a bit flip of the volatile memory,
wherein the determining the reason for the reset request comprises determining whether the reason for the reset request is the bit flip error, maintaining the reset parameter as the bit flip error value when the reason for the reset request is the bit flip error, and resetting the memory system.

10. (Original) The operating method of claim 9, wherein the data processing system further comprises a timer suitable for setting a reset time of the memory system, and determines whether the resetting of the memory system failed, using the timer.

11. (Previously Presented) The operating method of claim 9, wherein the default value is 

12. (Previously Presented)  The operating method of claim 9, wherein the determining the reason for the reset request comprises determining whether the reason for the reset request is the bit flip error, checking the reason for the reset request through the reset request to update the reset parameter when the reason for the reset request is not the bit flip error, and resetting the memory system.

13. (Canceled) 

14. (Previously Presented) The operating method of claim 9, wherein the determining of whether to reload the firmware comprises checking whether the reset parameter determined through the determining the reason for the reset request does not have the bit-flip-error value, and not loading the firmware from the nonvolatile memory device when the reset parameter does not have the bit-flip-error value.

15. (Previously Presented) The operating method of claim 9, wherein the determining of whether to reload the firmware comprises checking whether the reset parameter determined through the determining the reason for reset request has the bit-flip-error value, and reloading the firmware from the nonvolatile memory device when the reset parameter has the bit-flip-error value.



17. (Currently Amended) A memory system comprising:
a memory device suitable for storing firmware; and
a controller suitable for controlling the memory device,
wherein the controller is configured to:
load the firmware from the memory device;
reset the memory system according to a reset request, when the reset request is received;
determine, when power is applied to the memory system after the memory system is reset, whether the firmware is to be reloaded based on whether a reason for the reset request is a bit flip error of a volatile memory; 
reload the firmware from the memory device, when it is determined that the firmware is to be reloaded; and
maintain a reset parameter as a bit flip error value when it is determined that the reason for the reset request is the bit flip error of the volatile memory


Allowable Subject Matter
Claims 1-4, 6-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Biberidis et al, US PGPub 2020/0020412 discloses a data processing system comprising: a host; and a memory system comprising a nonvolatile memory device and a controller suitable for controlling the nonvolatile memory device, wherein the controller comprises a first reset circuitry suitable for loading data from the nonvolatile memory device to a volatile memory, and a firmware load determination circuitry suitable for determining whether to reload the data by checking whether a parameter has a bit flip error value which indicates the reason for the reset request is a bit flip error of the volatile memory.
Gonzalez et al., UG PGPub 2009/0254776, discloses loading firmware from nonvolatile memory.
Deng et al., US Pat. No. 8,713, 367, discloses setting a reset parameter to a default value; a second reset circuitry suitable for when a reset request is received from the host, determining reason for the reset request, updating the reset parameter based on the reason for the reset request, and resetting the memory system.
However, none of the references, individually nor in combination, explicitly teach the second reset circuitry determines whether the reason for the reset request is a bit flip error, maintains the reset parameter as the bit flip error value when the reason for the reset request is the bit flip error, and resets the memory system in combination with the remaining limitations as required by Claim 1. 
Claims 9 and 17 repeat the same limitations as recited in Claim 1, and thus are allowed accordingly.
Claims 2-4 and 6-8 and claims 10-12 and 14-16 depend on claims 1 and 9, respectively, and thus are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Paul Yen/Primary Examiner, Art Unit 2186